Citation Nr: 0705641	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a right elbow 
condition.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right tibia 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a bilateral foot 
disorder.

7.  Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	York County Veterans Affairs 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to March 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which inter alia denied the 
benefits sought.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

The veteran's claims folder was apparently misplaced by the 
RO.  In May 2001, an attempt was made to reconstruct the 
file.  As part of the rebuilding effort, the veteran's 
service personnel records, and very limited service medical 
records were obtained and associated with the new claims 
folder.  

The veteran's personnel records reflect that he served the 
majority of his active duty as a military policeman.  
According to the available records, the veteran sustained a 
right ankle fracture as a result of a parachuting incident 
during service in December 1958, presumably at Fort Campbell, 
Kentucky and he reports being hospitalized for three months 
thereafter.  Following that incident, service personnel 
records indicate that his parachute badge was revoked.  

In the past, service connection for residuals of a right 
ankle fracture was established.  A 20 percent rating was 
effective from September 1981.  However, neither a copy of 
the rating awarding service connection or any associated VA 
examination reports are with the file.  The first rating 
action contained in the claims file dates from June 1995 and 
addresses a claim for increased rating; the Board observes 
that the June 1995 rating references VA examination reports 
from April 1993 and March 1995 as well as outpatient 
treatment records accomplished at the VA in Lebanon, 
Pennsylvania, but copies of such medical records are not in 
the claims file.  An April 1998 rating also references 
another VA examination as well as additional outpatient 
treatment records that are also missing.  In January 2004, 
the veteran was provided a rather generic notice requesting 
medical evidence of his treatment for his claimed disorders.  

In cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist the veteran in the development of 
the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
A physical search for the file was completed in May 2001.  In 
January and March 2004, the RO made a request to the National 
Personnel Records Center to furnish service medical records 
and was informed that all available records had been 
previously furnished in September 1975.  The RO did not 
inquire with the Surgeon General of the Army, nor did the RO 
persist to gather information from the veteran in order to 
perhaps reconstruct his record.  Where the veteran's service 
medical records have been destroyed or lost, there is a duty 
to advise the veteran to obtain other forms of evidence.  
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Under the circumstances, 
the Board feels that additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inform him that prior to May 2001, his 
claims file containing essential evidence 
was misplaced.  The RO should explain to 
the veteran that it is in the process of 
reconstructing that volume of evidence 
and that it is crucial for the veteran to 
assist in such reconstruction by 
submitting copies of all evidence, rating 
decisions, treatment records, etc. that 
he currently has in his possession and 
might have been in the missing volume.  

He should also be requested to identify 
the Army hospital where he received 
treatment for his fractured right ankle 
in 1958-1959, and indicate whether he 
underwent other inpatient treatment at 
service department facilities while in 
service, and if so, when and where the 
treatment occurred.  He should also 
provide information regarding any VA 
facilities where he received treatment 
for any disorders after service as well 
as the approximate dates that such 
service was received, along with the 
names and addresses of all medical care 
providers who treated him for any of the 
claimed disorders since his leaving 
service in 1970.  After the veteran has 
signed the appropriate releases, the RO 
should attempt to obtain those records 
and associated them with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should proceed to 
reconstruct the veteran's claims file.  
All such efforts should be documented 
and should include obtaining and 
associating with the claims file 
developmental assistance 
correspondence, Army hospital records, 
requests for VA examinations, reports 
of VA examinations, VA inpatient and 
outpatient treatment records, all 
pertinent rating decisions, all 
statements of the case and supplemental 
statements of the case, and any 
evidence the veteran identifies on 
remand.  In the process of 
reconstruction, the RO should solicit 
the assistance of the veteran's 
representative by requesting copies of 
any information they may have in his 
records which could aid in the efforts 
of reconstructing the missing volume.  
The RO should not terminate its efforts 
to obtain the records noted until they 
are part of the claims file or it 
becomes reasonably certain that such 
records do not exist and that further 
efforts to obtain them would be futile.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, including refererral 
for an additional orthopedic opinion, if 
warranted, the RO should readjudicate the 
claims.  

4.  If the benefits sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


